468 F.2d 627
Lucy F. WILKERSON, Plaintiff-Appellant,v.Elliot L. RICHARDSON, Secretary of Health, Education andWelfare, Defendant-Appellee.
No. 72-2412 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 6, 1972.

Maxine T. McConnell, Walter W. Steele, Jr., Dallas, Tex., for plaintiff-appellant.
Eldon B. Mahon, U. S. Atty., Dallas, Tex., Morton Hollander, Thomas J. Press, Attys., Dept. of Justice, Washington, D. C., for defendant-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
The district court found that the decision of the Secretary of Health, Education and Welfare denying appellant disability benefits was supported by substantial evidence.  We agree.  The judgment is


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I